229 F.2d 740
109 U.S.P.Q. 27
Maria Luisa DE BURGH, Executrix, Estate of Albert R.DeBurgh, Plaintiff-Appellant, KINDEL FURNITURECOMPANY, Charles M. Kindel, andRapids-Standard Company, Inc.,Defendant-Appellee.
No. 12387.
United States Court of Appeals Sixth Circuit.
Jan. 6, 1956.

Larson & Taylor, Washington, D.C., for appellant.
Peter P. Price, Grand Rapids, Mich., for appellees.
Before SIMONS, Chief Judge, and ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of record, the briefs of the parties, and the arguments of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the district court, 125 F. Supp. 468, be and is hereby affirmed in accordance with the findings of fact, conclusions of law, and for the reasons stated in the opinion of Judge Starr.